NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted December 8, 2011*
                                 Decided December 8, 2011

                                           Before

                               JOEL M. FLAUM, Circuit Judge

                               MICHAEL S. KANNE, Circuit Judge

                               DIANE S. SYKES, Circuit Judge

No. 11‐1973

VASSIL M. MARINOV,                                  Appeal from the United States District 
     Plaintiff‐Appellant,                           Court for the Northern District of Indiana,
                                                    Hammond Division.

       v.                                           No. 4:07cv54

TRUSTEES OF PURDUE                                  Jon E. DeGuilio,
UNIVERSITY, and ALYSA                               Judge.
CHRISTMAS ROLLACK,
     Defendants‐Appellees. 

                                         O R D E R

       Vassil Marinov, a Bulgarian who used to do custodial work at Purdue University,
sued the university and one of its personnel administrators for discrimination under the
Americans with Disabilities Act, 42 U.S.C. § 12112, and Title VII, 42 U.S.C. §§ 2000e‐2(a)(1),
2000e‐3(a). Marinov could not be around certain cleaning chemicals because they made him


       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 11‐1973                                                                             Page 2

sick. He claimed that Purdue failed to accommodate this disability, denied him other
opportunities because he was Bulgarian, and then fired him in retaliation for a complaint he
filed with the Equal Employment Opportunity Commission. The district court granted
summary judgment for the defendants on all claims, determining that Purdue was entitled
to sovereign immunity from Marinov’s ADA claim; that Marinov could not establish a
prima facie case of national origin discrimination, or alternatively that Purdue’s reasons for
its personnel actions were pretextual; and that Marinov failed to establish a retaliation claim
because he could not show a causal connection between his filing of the EEOC complaint
and his termination.

        On appeal Marinov, now proceeding pro se, maintains that his discharge was
improper, but he does not identify any specific error made by the district court or develop
an argument supported by citations to legal authority or the record. See FED. R. APP. P.
28(a)(9); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). Although we will construe a
pro se litigant’s brief liberally, we will not craft a litigant’s arguments or perform legal
research for him. See Anderson, 241 F.3d at 545–46. 

                                                                                  DISMISSED.